Title: General Orders, 2 April 1778
From: Washington, George
To: 



Head-Quarters V. Forge Thursday April 2nd 1778.
Norwich—New-Market Newtown.


A soldier from each Brigade acquainted with driving a Waggon to be paraded tomorrow morning at Guard mounting and to be employ’d in the Waggon Master General’s department ’till the Waggoners inlisted for that Purpose come into Camp.
The Inspector of 1st Pennsylvania Brigade will command the Parade tomorrow; he will bring with him two Adjutants of his Brigade and when the Parade is over remit the Command for next day to the Inspector of 2nd Pennsylvania Brigade and his two Adjutants who are desir’d to attend the Parade tomorrow for that purpose.
The same method to be observed in regular rotation; The Inspector

General purposes exercising the officers of 2nd Pennsylvania Brigade at ten oClock tomorrow and at 11 ôClock those of General Poor’s Brigade.
As the Stumps and brush in front of the New Lines afford an excellent obstacle to the approaches of an Enemy, it is expressly forbid that any part of it should be burnt by the fatigue parties or any others for the distance of extreme Musquet range in front of the Lines, of which all officers commanding Regiments are to take particular notice—There is a sufficiency of wood within the lines to furnish Stakes for the works.
Coll Josias Carvel Hall tried by a General Court Martial held at Wilmington the 20th ultimo by order of Brigadier General Smallwood whereof Coll Richardson was President on the Charge of refusing to comply with a General order issued on an Emergency and calculated to aid the service which at that juncture could not be otherwise remedied, and for unofficerlike behavior in threatning to blow out the brains of any officer who should head the party to execute the same was acquitted in the following terms; “The Court with respect to the first Charge exhibited against Coll Hall are of opinion that the order issued in that instance was not military, nor conveyed thro’ a military Channel—That the General by conveying it thro’ the hands of the Quarter-Master in the nature of an Impressment, not even addressed to Coll Hall, was an actual confession that he had not a right to expect or exact a compliance with the order by virtue of his superior Command; and with respect to the second charge, altho’ the Court does by no means approve of Coll Hall’s intentions or threats of resisting by force the officer sent to execute the order, yet as they can easily account for it from the keen and sensible feeling of a person in his situation, and as a few moments of cool reflection determined him to act otherwise, we acquit him of unofficerlike behavior, and upon the whole are unanimously of opinion that he is not guilty of the charges exhibited against him and therefore acquit him with honor.[”]
It is with much concern the Commander in Chief thinks himself obliged in propriety to disapprove of the determination; He is clearly of opinion that the order issued thro’ Coll Sherriff Division Quarter-Master was regular & obligatory; regular because General Smallwood as commanding Officer of a detach’d Post must be supposed to be officially vested with every power necessary for the good of it and consequently that of impressing horses on an Emergency & because the Division Quarter Master was the proper Channel thro’ which it should operate agreeable to the practice of Armies and to the true spirit and design of General orders; Obligatory, because it was the orders of a superior and Commanding officer and from the face of the evidence appears

to have been founded in the necessity of the Case & calculated to promote the service.
Coll Hall’s refusal to comply with the order was a blameable opposition to the Command of his superior Officer acting in the line of his duty, and the violent threats thrown out against any person who should have a party to execute it were at least highly indelicate and improper—Coll Hall is released from his arrest.
At a General Court Martial whereof Coll Swift was President (March 23rd)—Major Thomas Forrest tried for sending Colonel Crane Commanding Officer of Artillery an insolent and unwarrantable Letter; It appeared to the Court that Major Forest was President of a Court Martial when he wrote the Letter he was arrested for and that it was done by order of the Court, they are of opinion that he is not personally liable for writing the letter, at the same time are of opinion, having considered the Circumstances, that the letter is not insolent or unwarrantable. The Commander in Chief confirms the opinion and orders Major Forrest to be discharged from his arrest.
